COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-074-CV

IN RE CBCINNOVIS, INC.                                               RELATOR
                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relator’s petition for writ of mandamus and

motion for temporary stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for temporary

stay are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                     JOHN CAYCE
                                                     CHIEF JUSTICE

PANEL A: CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

MCCOY, J. would request oral argument.




  1
      … See T EX. R. A PP. P. 47.4.
DELIVERED: April 17, 2008




                            2